Citation Nr: 0824312	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to disability evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD) with major 
depressive disorder, (formerly diagnosed as psychoneurotic 
depressive reaction).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 
through November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran testified before the undersigned at a video 
conference hearing in May 2008.  A transcript of that hearing 
is of record.

The Board notes that the veteran's disability was initially 
characterized as psychoneurotic depressive reaction and rated 
as 30 percent disabling from December 25, 1970.  However, the 
veteran's disability was later recharacterized as PTSD with 
major depressive disorder.  Specifically, R.N., PhD, in an 
August 2006 addendum to a VA examination, noted that the 
veteran's current psychiatric symptoms were essentially the 
same as the earlier diagnosed psychoneurotic depression, 
noting that this was simply a diagnosis that was no longer 
used.

Further, the Board notes that due to periods of 
hospitalization for the veteran's service-connected 
disability, temporary total evaluations have been assigned 
from September 6, 2005 through October 31, 2005; and from 
November 20, 2006, through January 31, 2007.  See 38 C.F.R. 
§ 4.29.  As such, the scope of this review will not include 
the two aforementioned periods when the veteran was in 
receipt of a temporary 100 percent disability evaluation.



FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
frequent passive suicidal thoughts, racing thoughts, and 
depression (flattened affect), but no such symptoms as 
irregular speech; weekly panic attacks, difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, impaired judgment, or impaired abstract 
thinking; his PTSD produced no more than mild occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD with major depressive disorder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in December 2005 and March 
2006.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Both notices were sent prior to the initial 
adjudication of the appealed matter.  

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 


(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed by that case.  
Failure to provide pre-adjudicatory notice of any of the 
necessary duty-to-notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  Nevertheless, lack of harm may be shown (1) when any 
defect was cured by actual knowledge on the part of the 
claimant, (2) when a reasonable person could be expected to 
understand from the notice what was needed, or (3) when a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his PTSD with major depression had on 
his daily life and occupational activities at both the March 
2006 and May 2007 VA examinations performed in association 
with this claim.  Specifically, at his March 2006 VA 
examination, in response to questioning regarding the impact 
of his disability on his daily activities, the veteran noted 
that he struggled with high levels of sleep disturbance, and 
anxiety, and at the May 2007 examination, the veteran stated 
that his physical disabilities prevented him from working, 
but did not comment on the effect his PTSD had on his 
employment.  The Board finds that the responses to the 
questioning at the March 2006 and May 2007 examinations 
regarding the situations that give the veteran the greatest 
difficulty in his daily life and employment, in addition to 
the veteran's testimony at his May 2008 Board hearing 
regarding how his PTSD symptoms affect his daily life, show 
that the veteran had actual knowledge that medical and lay 
evidence was required to show an increase in severity, 
including the impact on his daily life, and employment.

Further, a letter to the veteran dated in March 2006, 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
these letters provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice. 

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
provided examinations in furtherance of his claim.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claim on appeal.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Background

The veteran contends that his service-connected PTSD with 
major depressive disorder warrants an increased rating.  
Specifically, at his May 2008 Board hearing, the veteran 
noted suicidal thoughts, a hard time controlling his temper, 
and stated that he was limited in social and employment 
situations.  (See May 2008 Board hearing).  Additionally, 
October 2006 statements submitted by his wife and daughter, 
addressed the veteran's difficulties maintaining employment, 
and violent angry outbursts.

The record contains outpatient treatment records from the 
Kansas City VA Medical Center (VAMC), dated from January 2005 
through December 2005, including a July 2005 entry noting 
that the veteran had appropriate grooming and hygiene, and 
noted that although he was anxious, he did not experience 
suicidal or homicidal ideation.  The examiner noted that his 
insight and judgment were poor, which was evidenced by 
continuous drinking in spite of the multiple problems it was 
causing him.  The veteran reported that he had been working 
as a carpenter for 30 years but was forced to quit due to 
shortness of breath (emphysema).  The examiner assigned an 
Axis I diagnosis of PTSD and alcohol dependence, and noted a 
global assessment of functioning, (GAF) score of 50.  

As discussed above, the veteran was hospitalized from 
September to October 2005.  The relevant records from that 
period show that he was admitted due to his problem with 
alcohol dependence and detoxification.  At the time of 
admission, the veteran had appropriate grooming and hygiene.  
He endorsed nightmares, flashbacks, and depression.  He 
denied suicidal and homicidal ideation.  There was no 
psychosis.  Judgment was perceived as poor.

The veteran was afforded a VA examination in March 2006.  At 
this examination, the veteran reported that he continued to 
struggle with high levels of depression, anxiety and sleep 
disturbance, and reported one previous suicide attempt.  
Regarding social and occupational impairment, the veteran 
noted that he typically got along well with most people, but 
also noted that his marital relationship was in disarray, 
stating that there was no physical intimacy between him and 
his spouse.  On examination, the examiner noted that the 
veteran's thought processes were coherent and goal directed, 
but noted that he appeared to have some cognitive limitations 
due to learning disabilities.  The examiner rendered an Axis 
I diagnosis of severe depressive disorder, not otherwise 
specified, alcohol dependency in early remission, and 
polysubstance abuse in early remission; and an Axis IV 
diagnosis of unemployability due to the severity of his 
depressive disorder, and assigned a global assessment of 
functioning (GAF) score of 45.

At this March 2006 examination, the examiner referenced a 
psychiatric evaluation which took place in February 2006, 
where the veteran was diagnosed with depressive disorder, not 
otherwise specified.  At this February 2006 examination, the 
veteran was found to have good grooming and hygiene, his 
speech was a normal rate and rhythm, his mood was neutral, 
and his affect was mood congruent.  Regarding judgment and 
thinking, the examiner stated that the veteran's thoughts 
were goal directed, without tangentiality, circumstantiality 
or loosening of associations, and noted that the veteran's 
memory was grossly intact.

Outpatient treatment records dated from July 2006 through 
October 2006, contain a July 2006 mental status examination, 
noting that the veteran had good grooming and hygiene, speech 
was a normal rate and rhythm, mood was depressed, and affect 
was mood congruent.  The veteran denied delusions, 
hallucinations, suicidal or homicidal ideation, and the 
examiner noted that his thoughts were goal directed without 
tangentially, circumstantiality, or loosening of 
associations, and noted memory as grossly intact.  He was 
hospitalized again November 2006 for the primary purpose of 
alcohol detoxification.  

The veteran was afforded another VA examination in May 2007.  
At this examination, the veteran reported that he had 
difficulty taking care of himself, noting that he would 
sometimes go two or three days without a shower.  He also 
noted frequent passive suicidal thinking but stated that he 
would not act on those thoughts.  The veteran reported that 
he had no friends, commenting that he had one friend but was 
in a physical fight with him about a year ago and stated that 
they were no longer speaking.  He noted that he had been 
married for 21 years, and had two children with whom he had a 
good relationship.  The veteran reported that other than the 
one fight just mentioned, he did not get into physical fights 
often.  

On examination, the examiner noted that the veteran was alert 
and oriented, and demonstrated good concentration.  The 
examiner noted that his memory appeared to be within normal 
limits and he was able to abstract, but noted that his social 
judgment appeared to be slightly impaired.  Regarding 
thinking and mood, the examiner noted that testing was 
consistent with a moderately depressed mood, and the veteran 
stated that he experienced slightly racing thoughts all the 
time.  Regarding social impairment, the examiner noted that 
the veteran had few friends, but a good relationship with his 
family, although he and his wife struggled with his 
alcoholism.  Regarding occupational impairment, the examiner 
noted that a developmental language disorder, including a 
writing disability might limit his ability to find 
employment, and noted that the veteran used to be employed in 
manual labor, but had to quit work due to shoulder pain. 

The examiner rendered an Axis I diagnosis of major depressive 
disorder, PTSD, and alcohol abuse, and assigned a GAF score 
of 50.  The examiner concluded that the veteran's PTSD was 
mild, not severe, noting that a major problem for the veteran 
was substance abuse (alcohol) and stated that he was 
presently struggling to stay sober.  

A July 2007 addendum to the initial May 2007 examination, by 
R.N., PhD., discussed the veteran's various diagnoses, noting 
that he met the criteria for major depressive disorder, and 
stated that his depression was partially caused by his PTSD, 
and that the two disabilities interacted with each other.  
However, the examiner again noted that his PTSD was 
relatively mild and his depression was caused by other 
circumstances as well.  The examiner assigned a GAF of 50, 
noting that this score encompassed all of the veteran's 
psychiatric problems.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App.  55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As discussed below, the Board does not find that 
this case warrants staged ratings beyond the temporary 100 
percent evaluations already assigned.  Further, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007). 


PTSD with major depression is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2005).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In this case, the Board finds that the veteran is not 
entitled to a higher 50 percent evaluation for his service 
connected PTSD with major depressive disorder.  Specifically, 
the evidence of record does not show circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory, or 
impaired abstract thinking.  For example, regarding speech 
and thought processes, the February 2006 examiner noted that 
the veteran's thoughts were goal directed without 
tangentiality, circumstantiality or loosening of associations 
and stated that the veteran's speech was a normal rate and 
rhythm.  The March 2006 examiner also noted that the 
veteran's thoughts were goal directed and coherent; and an 
outpatient treatment note dated in July 2007 again described 
the veteran's thoughts as goal directed without 
tangentiality, circumstantiality or loosening of 
associations.  Lastly, both the February 2006 and July 2007 
examinations stated that the veteran's memory was grossly 
intact; and the May 2007 examiner noted that the veteran's 
memory was within normal limits.  At no point in the record 
does the evidence indicate that the veteran experienced panic 
attacks.

In summary, although the record contains references of poor 
judgment, noting that the veteran continued to drink despite 
the problems it was causing him, the veteran has exhibited no 
signs of circumstantial, circumlocutory, or stereotyped 
speech, no signs of a thought disorder, his memory was 
intact, and the record does not show evidence of panic 
attacks.

Additionally, although unemployability is a factor in 
assigning rating criteria for mental disabilities, the 
evidence does not indicate that his unemployment was 
primarily a result of his PTSD with major depressive 
disorder, but instead shows that it was due to other health 
concerns, including emphysema, shoulder pain, and possibly a 
developmental language disorder.  More specifically, the 
record shows that the veteran was employed as a carpenter for 
30 years but was forced to quit due to physical disabilities.  
Although the March 2006 examiner stated that the veteran was 
unemployable due to the severity of his depressive disorder, 
as just noted, the evidence does not support this conclusion 
but rather indicates that the veteran was unemployable due to 
physical disabilities and possibly a developmental disorder.  
The July 2007 addendum rendered a similar opinion.  Indeed, 
in the July 2007 addendum, the examiner explicitly noted that 
the veteran's PTSD was only mild.

In terms of social impairment, although the record indicates 
that the veteran had few friends, he was able to maintain a 
marriage for 21 years and had two children with whom he had a 
good relationship.  As such, the Board finds that the 
veteran's level of occupational and social impairment is not 
indicative of a 50 percent evaluation because it does not 
show reduced reliability and productivity due to his service-
connected PTSD with major depressive disorder.

The Board recognizes that the veteran has had an average GAF 
score of approximately 50, which is indicative of moderate 
symptoms and could be interpreted as being analogous to a 50 
percent rating.  However, as discussed above, the record 
shows that the veteran limited functioning in the workplace 
environment is due to multiple problems, and that his 
personal life consists of a fulfilling marriage and close 
family relationships.  The Board again notes that the July 
2007 addendum described the symptoms of the veteran's PTSD as 
only mild.  Further, as discussed, a significant majority of 
the symptoms necessary to support a higher (50 percent) 
rating have not been demonstrated.  The veteran's primary 
psychiatric problems appear to be some mood stability issues 
as well as his ongoing effort to remain sober, which he has 
had an unfortunate difficulty in maintaining.

The Board notes that although the record contains evidence of 
suicidal ideation, (see May 2007 examination which noted 
frequent passive suicidal thinking), and one indication of 
poor hygiene, (see May 2007 examination), overall, the 
evidence of record does not indicate symptoms indicative of a 
70 percent evaluation because there is no objective evidence 
of speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; or 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  Moreover, as already discussed at 
length, a vast majority of the symptoms necessary for the 
assignment of a 50 percent rating have not been met.

In sum, taking into account all of the medical evidence of 
record, which includes diagnoses of both mild PTSD and severe 
depressive disorder, (see March 2006 and May 2007 VA 
examinations), the Board finds that the veteran's psychiatric 
disability picture more nearly approximates the criteria 
required for the currently assigned 30 percent rating, and 
that an increased rating is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the veteran has described his PTSD with major 
depressive disorder as being so severe that he deserves a 
higher rating, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that his disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his PTSD 
with major depressive disorder has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent PTSD with major depressive disorder (formerly 
diagnosed as psychoneurotic depressive reaction) is denied.



                  
____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


